Case 0:19-cv-62437-KMM Document 24-4 Entered on FLSD Docket 12/18/2019 Page 1 of 1

info@atcair.com
=e ee Re

From: Answering Service Care <automated@answeringservicecare.com>
Sent: a. September 2019 8:39 PM
To: info@atcair.com

Subject: P| | Air Around The Clock | new message frorn

Air Around the Clock

Phone: (954
Message: I had appointment between 6 and 8 with air around the clock and Air Pro showed
up. | did not let them in because | am not familiar with them. Please advise if you

are somehow affiliated with them, and if so, you should let your clientelle know.
| would like to schedule an appointment for tomorrow early in the morning.

Address a
No

Emergency:

Caller Id: 054 i

Additional message details:

(W9191) 1292 : 09/25/19 08:39:11 PM EDT (new)

 

View Message On Website

This is a system generated email and reply is not required.

]

 

 

 

 

fp LT

© 2019 - All rights reserved
